Hart, J. (dissenting). I think the court should have sustained appellant’s motion to quash the service in this case. • Our statute provides, in effect, that all foreign and domestic corporations who keep or maintain in any of the counties of this State a branch office, or any other place of business shall be subject to suits in any of said counties. In Fort Smith Lbr. Co. v. Shackleford, 115 Ark. 272, the court said that the term “branch office” refers to a place where the company may conduct its general business in the same way that it carries on its business at its principal office. The court further said that the term “other place of business” designates a place where an established business of the company is carried on regardless of whether the company has its principal or branch office situated there. The court further said that the statute contemplates that there must be maintained a place where a well defined line of business is carried on with an agent in charge of that business. In that case the company operated and maintained a storehouse at one of its logging camps. It is true that the business was located in some box cars and was moved when the logging camp was moved, but the company carried on the business of selling merchandise in the cars the same as it did at the place where it operated its general store. Here the facts are essentially different. The Terry Dariy Company was engaged in the wholesale and retail milk and ice cream business in the city of Little Rock, Arkansas. At Hazen, in Prairie County, Arkansas, it rented a building for the purpose of receiving and cooling milk preparatory to being shipped to it at Little Rock. On the walls of the house there were painted the words, “Terry Dairy Company No. 3, Receiving Station.” The agent of the company there received milk and shipped it in to the company at Little Rock. He never bought any milk, nor had anything to do with fixing the price. His duties were to receive the milk and send in to the company a list of names from whom they received it and the quantity received. The company fixed the price at Little Rock and • sent back the checks to the agent for the price of the milk, and he then delivered them to the persons who had brought in the milk to be shipped to the company at Little Rock. I do not think that this constitutes conducting or carrying on a well defined line of business by the appellant with an agent in charge of it. It seems to me that it is an unwarranted, as well as unwise, extension of the rule in the Shackleford case. Therefore I think the motion to quash the service should have been sustained. I also think the court erred in refusing to give instruction No. 11 requested by the appellant. The instruction reads as follows: “You are instructed that if you find from the evidence that the defendant, Terry Dairy Company, furnished a truck to one Ellison, and that the said Ellison used the truck for the purpose of delivering cream, and that the said Ellison’s compensation for the handling and delivering of the cream was a certain commission, and that the said Ellison had the right and authority to employ drivers for his wagon or truck, and if you find that he did hire the driver, Freeman, and had the right to hire him and discharge him, and the said Freeman was not employed or controlled by the defendant, Terry Dairy Company, then you will find that the said Ellison was an independent contractor, and your verdict should be for the defendant, Terry Dairy Company.” Appellant had a right to have its theory of the case presented to the jury in a concrete form, and I do not think that the instruction is in any sense argumentative, as stated in the majority opinion. Where the defendant lets out work to a contractor, and the work is not in itself unlawful and intrinsically dangerous, and no negligence is committed in the selection of the contractor, and the company only exercises control over the work to the extent of general supervision and inspection, to the end that it may determine whether the work is being done according to requirements and specifications of the contract, but has no other control over the work nor the power to choose, direct and discharge the employees of the contractor, the defendant is not liable for injuries due to negligence of the contractor or his servants. J. W. Wheeler & Co. v. Fitzpatrick, 135 Ark. 117. The facts in the present case call for an application of the rule announced in the W. T. Rawleigh Med. Co. v. Holcomb, 126 Ark. 597. The court made a mistake in stating that they (referring to the Terry Dairy Company) had something for Freeman to do all day. Freeman was under the exclusive direction and control of Ellison, and the record shows that he only did occasional jobs for the company when the wagon came in from its day’s work in the evening. If the medicine company had been sued for damages caused by Holcomb negligently running over someone, and the facts had been as stated in the opinion, the court would doubtless have held as a matter of law that the medicine company was not liable. So here the only thing that would prevent the court from declaring as a matter of law that the defendant was not liable would have been that the testimony of the witnesses, Ellison and Freeman, with regard to the accident was contradicted by the plaintiff, and for that reason it could not be said that their testimony was undisputed on the phase of the case relating to Ellison being an independent contractor.